24 N.Y.2d 850 (1969)
The People of the State of New York ex rel. Rudolph Blunt, Appellant,
v.
Narcotic Addiction Control Commission et al., Respondents.
Court of Appeals of the State of New York.
Argued March 5, 1969.
Decided April 10, 1969.
William E. Hellerstein, Milton Adler, Alice Daniel and Paul W. Pickelle for appellant.
Louis J. Lefkowitz, Attorney-General (Maria L. Marcus and Samuel A. Hirshowitz of counsel), for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING and BREITEL. Judge JASEN concurs in result only.
Order affirmed, without costs, on the opinion at Special Term.